Citation Nr: 0617581	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for right wrist 
synovitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left wrist 
synovitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond August 
31, 2004, based on a need for convalescence following 
excision of a left wrist ganglion.
5.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).
 
REPRESENTATION
 
Appellant represented by:     Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Appellant
  
ATTORNEY FOR THE BOARD
 Kelli A. Kordich, Counsel

INTRODUCTION
The veteran served on active duty from August 1972 to 
September 1976.
This matter comes before Board of Veterans' Appeals (Board) 
on appeal from July 2002 and September 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston , Tex as , which denied the benefits sought 
on appeal.
At his January 2006 Travel Board hearing, the veteran 
testified that he had a pending claim for service connection 
for depression secondary to multiple service connected 
disorders.  Accordingly, it is referred to the RO for 
appropriate action.
On appeal the veteran has raised the issue of entitlement to 
service connection for lupus, and left wrist scars.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.
This case is, in part, remanded to the RO via the Appeals 
Management Center (AMC), in Washington , DC .

FINDINGS OF FACT
1.  Prior to August 30, 2002, the veteran's tinea pedis was 
not manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.
2.  Since August 30, 2002, the veteran's tinea pedis has not 
affected more than 40 percent of the entire body, more than 
40 percent of exposed areas are not affected, and it has not 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.
3.  Left wrist synovitis is not manifested by ankylosis .
4.  Right wrist synovitis is not manifested by ankylosis.

CONCLUSIONS OF LAW
1.  Prior to August 30, 2002, not more than a 30 percent 
schedular evaluation was warranted for tinea pedis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7806, 7813 (2002)
2.  Since August 30, 2002, not more than a 30 percent rating 
is for assignment for tinea pedis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 
(2005).
3.  The criteria for an evaluation in excess of 10 percent 
for right wrist synovitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5020, 5214. 5215 (2005).
4.  The criteria for an evaluation in excess of 10 percent 
for left wrist synovitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5020, 5214, 5215.
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  The Veterans Claims Assistance Act of 2000 (VCAA)
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a September 
2002 statement of the case, amongst other documents 
considered by the Board, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish effective 
dates for the disabilities on appeal.  The claims were 
readjudicated in a September 2005 supplemental statement 
of the case.  The failure to provide notice regarding 
the laws governing assignment of effective dates is 
harmless because the preponderance of the evidence is 
against the appellant's claims for increased ratings, 
and any questions as to the appropriate effective date 
to be assigned are moot.  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence that is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.
II.  Increased evaluations
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).
A.  Tinea pedis
Background
At his June 2002 VA examination, the veteran reported that he 
tried numerous topicals that sometimes worked but only 
temporarily.  He was presently not using any topicals but 
kept his toenails trimmed as short as possible.  He 
complained of pain, itching, and constant numbness in his 
toenails and feet.  His nails were sensitive to shoe 
pressure.  The veteran thought that part of his pain might be 
related to recent back surgery which caused him to walk 
awkwardly.  
The examination showed both feet with diffuse scaling in a 
moccasin distribution and thickened dystrophic toenails with 
subungual debris of all toes.  Toe webs were clear.  The 
impression was tinea pedis and onychomycosis.  The examiner  
noted that this was a common problem.  Usually the fungus 
grew in hot, moist environments (sweaty shoes/boots) 
susceptible people often had lifelong trouble with this even 
after it cleared with medicine, often returning.  
A January 2003 dermatology note indicated that the veteran 
was referred from urgent care to evaluate "scarring" due to 
chronic tinea pedis infection.  The veteran was using 
Castellani's paint, Naftin cream, Atarax for itching, and 
Amitriptyline for chronic pain in the feet.  The veteran 
reported that his feet swelled all the time but were much 
better when he stayed off his feet.  There was no maceration 
between the toes.  There was superficial scale noted on 
bilateral soles.  The medial border of the feet bilaterally 
with slight hyperpigmentation.  There was no edema and 
potassium hydroxide was negative.  The assessment was 
dyshidrosis versus tinea.  A March 2003 VA podiatry note 
indicated thickened elongated toenails.  Dorsalis pedis 
pulses were noted as reduced to 1/4.  Sharp and dull 
sensations were intact.  Thick, discolored, and painful 
toenails were noted.  There were no gross abnormalities 
noted.  The assessment was onychomycosis of the toes.  
At a July 2004 VA examination, the veteran reported a 30 year 
history of thickened toenails and a rash on the sides and 
bottoms of both feet.  He indicated that he now experienced 
burning and itching on a daily basis.  It was noted that the 
veteran had been using clotrimazole cream, cocoa butter, and 
aloe vera 2 in 1 ointment all without help.  He denied any 
side effects of the medications.  Prior to these medications, 
he reported many other topicals but did not know the names.  
He declined oral Lamisil due to fear of possible side 
effects.  
The examination showed bilateral great toenails were 
thickened, discolored, and with subungual debris.  A fine 
white scaling was seen in moccasin distribution on both 
feet.  
A VA podiatry consultation note in October 2004 indicated the 
veteran was seen for painful toenails.  The assessment was 
onychomycosis, tinea pedis.  The veteran was to continue 
Lamisil cream.
At his January 2006 Travel Board hearing, the veteran 
testified he was told by doctors that there was nothing else 
they could do for his tinea pedis and they had exhausted all 
medications they could possibly give him.  
Criteria
Effective August 30, 2002, VA amended the criteria for 
evaluating skin disabilities. See 67 Fed. Reg. 49596 (2002). 
 Where laws or regulations change after a claim has been 
filed or reopened, the law in effect prior to the date of the 
change controls for the period prior to the change, and the 
law in effect after the date of the change controls as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).
Under the schedular provisions in effect prior to August 30, 
2002, the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7807 through 7819 concerned various skin diseases, among 
which was dermatophytosis at Diagnostic Code 7813.  Disorders 
under 7807 through 7819 were rated for eczema under 
Diagnostic Code 7806, depending upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.
Diagnostic Code 7806, as in effect prior to August 30, 2002, 
provided rating criteria for the evaluation of eczema on the 
basis of clinical findings to include exfoliation, exudation, 
itching, crusting, and ulceration.  A 30 percent evaluation 
was warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or for exceptionally repugnant disfigurement 
a 50 percent evaluation was assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002). 
As indicated above, the provisions of 38 C.F.R. § 4.118 were 
modified, effective from August 30, 2002, and under the 
changed criteria, dermatophytosis continues to be evaluated 
under Diagnostic Code 7813 as does eczema under Diagnostic 
Code 7806.  The basis on which dermatophytosis is evaluated, 
however, was changed, such that rating of dermatophytosis is 
now undertaken based on disfigurement of the head, face, and 
neck under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005); 
scarring under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805 (2005); or as dermatitis/eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005), 
depending on the predominant disability.
Under the revised criteria, a 60 percent evaluation requires 
that more than 40 percent of the entire body be affected, or 
that more than 40 percent of exposed areas affected.  A 60 
percent rating may also be assigned for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body be affected, or that 20 to 40 percent of 
exposed areas be affected; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, must be 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2005). 
Analysis
As for the period prior to August 30, 2002, the record does 
not indicate that the disability in question was associated 
with or productive of disfigurement, scarring, or limitation 
of function of any body part.  There is no medical evidence 
that there was any ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  The June 
2002 VA examination showed both feet with diffuse scaling in 
moccasin distribution and thickened dystrophic toenails with 
subungual debris of all toes.  At no time were extensive 
lesions, exfoliation, ulceration or crusting noted.  
There was no medical evidence of systemic or nervous 
manifestations.  As evidence of a greater degree of severity 
than that reflected by the previously assigned 30 percent 
schedular rating for tinea pedis is lacking for the period 
prior to August 30, 2002, that portion of the appeal must be 
denied.
Notwithstanding the veteran's contention that an increase 
beyond 30 percent is shown, the medical findings recorded 
since August 30, 2002,fail to objectively identify a greater 
degree of involvement of the total body or exposed surfaces, 
or the use of systemic therapy, inclusive of corticosteroids 
or other immunosuppressive drugs.  To that extent, a rating 
in excess of the 30 percent schedular evaluation already 
assigned by the RO as of August 30, 2002 is not warranted.
In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.
 
B.  Left and right wrist synovitis
Background
The veteran is service connected for synovitis of each wrist 
based on a limitation of motion of the wrist.  
At a June 2002 VA examination range of motion studies 
revealed 60 degrees of dorsiflexion, 50 degrees of volar 
flexion, 18 degrees of radial deviation, and 34 degrees of 
ulnar deviation.  Examination of the right wrist revealed 
dorsiflexion of 54 degrees, volar flexion of 46 degrees, 
radial deviation of 18 degrees, and ulnar deviation of 32 
degrees.  
VA treatment records showed that the veteran noted removal of 
left volar wrist ganglion cyst in the early 1990s and it had 
reoccurred and he desired excision.  The veteran's left cyst 
was removed in October 2002.
An October 2002 addendum to the June 2002 VA examination 
indicated that wrist pain could significantly limit the 
functional ability of each joint during flare ups when the 
joint was used repeatedly over a period of time.  The 
examiner noted that it was not feasible to determine the 
additional loss of range of motion due to pain over a period 
of time.  The veteran did not exhibit any weakened movement, 
excess fatigability, or incoordination.  
A November 2003 plastic surgery note indicated that the 
veteran was seen one year after surgery for a recurrent 
ganglion cyst removal from the left radial wrist.  The 
veteran complained of chronic progressive pain in the left 
hand and very weak grip strength.  The examination showed 
radial and ulnar pulses were present.  It was noted that the 
veteran had a complex examination suggesting cervical 
radiculopathy, a nonservice connected disorder, but also 
suspicious for first compartment syndrome, carpal tunnel or 
possibly arthritis.  
A March 2004 VA EMG study showed findings suggestive of 
peripheral sensory polyneuropathy, axonal loss type.  The 
examiner noted that if peripheral neuropathy was a concern 
clinically, the veteran required further testing to evaluate 
distal lower extremities before this diagnosis could be made 
electrodiagnostically.  There were no electrodiagnostic 
findings on the study supportive of a diagnosis of cervical 
radiculopathy or left median neuropathy.  When compared to 
prior study of September 2001, the left median and bilateral 
ulnar sensory nerve action potential latencies were more 
delayed, although currently remained within normal limits 
(left ulnar was borderline).  Findings of diminished 
amplitudes in median and ulnar sensory nerve action 
potentials were stable.  Left median and right ulnar sensory 
nerve action potential conduction velocities were relatively 
unchanged.  Left ulnar sensory nerve action potential 
conduction velocity, which was within normal limits, was now 
slowed.  
VA treatment records show that the veteran had a left radial 
ganglion cyst removed in July 2004.  
At his July 2004 VA examination, it was noted that the 
veteran was right hand dominant and was taking medication for 
postoperative pain for his left wrist.  He was using a splint 
on his left wrist.  It was noted that the veteran had 
undergone two ganglion cyst removal procedures on his left 
wrist, one in October 2002 and one in July 2004.  The veteran 
complained of longstanding numbness in the thumb and index 
finger more than long and ring fingers on the left.  It was 
noted that electrodiagnostic evaluation had suggested a 
peripheral neuropathy, but no evidence of nerve root 
compression.  
The veteran reported his right wrist remained uncomfortable 
and complained of diminished range of motion and diminished 
strength.  He had difficulty pulling, pushing, or lifting 
with the right wrist.  The veteran described no additional 
effects of his condition on his usual occupation or daily 
activities.  He described no additional limitations following 
repetitive use or during flare-ups.
The examination showed tenderness to palpation over the 
dorsal aspect of the right radiocarpal articulation.  The 
right wrist demonstrated 50 degrees of dorsal flexion; 45 
degrees of volar flexion; 28 degrees of ulnar deviation; and 
5 degrees of radial deviation.  Left wrist range of motion 
was not evaluated due to recent surgery.
An August 2004 VA occupational therapy note recorded that the 
veteran reported he just had surgery on his left hand and 
needed a splint for support.  It was noted that no further 
occupational therapy was recommended at the time.  
In a September 2004 neurology note, the veteran reported that 
the numbness in the wrists began well before he had any back 
problems.  The veteran believed that numbness was in no way 
related to his previous back surgeries.  He reported numbness 
was greatest in the left hand and wrist and involved all 
digits except the fifth.  The right sided numbness affected 
the whole hand but was less severe than the right side.  
Numbness was more pronounced on the palmar surface of the 
hands and arms bilaterally.  Strength was limited by pain and 
the veteran stated it had become so difficult for him to grip 
objects with his left hand included use of his right hand had 
exacerbated the synovitis in the right wrist.  It was noted 
that a March 2004 EMG was suggestive of peripheral sensory 
polyneuropathy; however, only the upper limbs were tested.
At his December 2004 VA examination, it was noted that the 
veteran had EMG and nerve conduction studies performed in the 
past; however, no study suggested carpal tunnel syndrome (or 
ulnar nerve compression, etc.) of the wrists.  The veteran 
reported no change in his sensory symptoms involving his 
hands (especially the left) after undergoing the multiple 
surgeries.  The veteran stated that the sensory symptoms were 
of equal intensity involving both hands and had no specific 
aggravating or relieving factors.  He stated that the 
symptoms had more or less remained unchanged over the years.
The veteran also reported ongoing pain and stiffness 
involving both wrists.  The pain in the wrist was graded 
moderate to severe in intensity.  He stated that he wore 
bilateral wrist braces which tended to improve the pain; 
however, they had no effect on the sensory symptoms involving 
the hands.  The veteran was on no specific medications to 
control his symptoms.  The veteran reported reduced grip 
strength involving the hands, especially the left.  He stated 
that numbness in the hands also contributed to ineffective 
grip and objects frequently slipped out of his hands.  He 
reported difficulty with prolonged writing and typing; 
however, he could perform all activities of daily living 
without adaptive strategies, but stated that it took him 
twice as long to perform the tasks.  
He reported intermittent radicular pain involving especially 
the right upper extremity for years.  
Physical examination revealed normal muscle tone and bulk.  
During strength testing the veteran showed extremely poor 
effort in distal muscle testing (wrist extensors, wrist 
flexors, finger extensors, and finger flexors).  He reported 
increasing pain on attempted voluntary contraction of these 
muscles and hence strength could not be accurately 
estimated.  Decreased light touch, pinprick, and temperature 
sensations were also reported involving both hands but with 
no particular dermatomal or nerve root distribution.  The 
examiner noted that the examination of the upper extremities 
appeared inconsistent.  Tinel's and Phalen's signs could not 
be checked since the veteran refused.  The veteran wore 
braces on both wrists.  
The general examination was significant for a well-healed 
scar on the volar aspect (radial side of the left wrist), 
tenderness involving both wrist joints, but there was no 
associated erythema or swelling.  There was a decreased range 
of motion, but no evidence of ankylosis.  The examiner noting 
that the veteran barely attempted any movement at the wrist 
secondary to pain.  
The examiner noted EMG and nerve conduction studies performed 
in December 2004 showed no electrodiagnostic evidence of 
sensory polyneuropathy, which did not exclude small fiber 
type.  The impression was a history of bilateral synovitis 
(pain in both wrists with left wrist ganglion) with no 
evidence of associated compressive neuropathy, compressive 
media neuropathy at the wrist, or compressive ulnar 
neuropathy at the wrist bilaterally.
The examiner noted that the veteran certainly had no evidence 
of compressive neuropathy (carpal tunnel syndrome) that was 
compressive median motor neuropathy at the wrist, nor any 
evidence of compressive ulnar neuropathy.  Hence, there did 
not appear to be any direct link of the veteran's symptoms 
involving the hands to the history of synovitis.  
A January 2005 VA treatment record indicated that the veteran 
returned for follow-up and his chief complaint was he 
"needed disability".  It was noted that the veteran had 
multiple complaints regarding the social work, medical and 
neurology services.  He was angry with his care.  He reported 
bilateral hand complaints and left cyst recurrence.  
Examination showed the left volar wrist ganglion site was 
well healed with no recurrence of cyst.  No Tinel's sign 
bilaterally and negative Durkens was noted.  The examiner 
noted there was no evidence of median nerve compression at 
the wrists and no evidence of peripheral nerve compression of 
the upper extremities.  
At his March 2005 VA examination, the veteran reported 
constant pain in both wrists with mild relief of the pain 
with the use of a splint.  Pain was exacerbated by any range 
of motion of the joints, lifting, pulling, or pushing 
anything more than five pounds.  
The examiner noted that the veteran was wearing bilateral 
splints that he removed for the examination.  The examination 
showed a resected ganglion cyst with no evidence of swelling 
at this time.  He had a healed incision over the volar radial 
aspect of the left wrist.  The left wrist presented 
tenderness with no evidence of swelling.  Range of motion 
studies revealed motion in each plane without ankylosis.  
There was evidence of tenderness during the range of motion 
of the right wrist.  There was no evidence of swelling or 
redness.  There was a negative Tinel sign and adequate pedal 
and peripheral pulses.  Bilateral wrist x-rays showed normal 
examination.  
It was noted that the veteran's functional capacity or joint 
function was limited by pain and fatigue after repetitive use 
in moderate to severe degree, and the major functional impact 
was caused by pain.  At the same time, the examiner 
considered that the wrist functional ability during the 
flare-ups of the synovitis was moderate to severe degree.  
The examiner was not able to evaluate the additional loss of 
range of motion due to pain with the flare-ups.  The veteran 
did not present any excess fatigability or incoordination on 
the evaluation.  
At his January 2006 Travel Board hearing, the veteran 
testified that he has not been able to use his hand in a 
normal fashion since the July 2004 ganglion cyst surgery.  He 
stated he was medically required to wear wrist braces for an 
indefinite period of time.  He testified that the 
immobilizing braces might as well act as having a fused wrist 
because they limited his ability to use the wrist.  The 
veteran stated that he had pain in both wrists and both feet.
Criteria
Left and right wrist synovitis is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5020.  Pursuant to that 
Code the disability will be rated on limitation of motion of 
affected parts, as degenerative arthritis.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
 Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, under 
which limitation of motion of the wrist is evaluated, 
dorsiflexion less than 15 degrees warrants a 10 percent 
evaluation for either major or minor wrist; and palmar 
flexion limited in line with forearm warrants a 10 percent 
evaluation for either major or minor wrist.  A 20 percent 
evaluation is warranted for favorable minor wrist ankylosis 
in 20 to 30 degrees of dorsiflexion, and a 30 percent rating 
is warranted for favorable major wrist ankylosis in 20 to 30 
degrees of dorsiflexion. 
In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).
Analysis
The veteran is currently assigned the maximum 10 percent 
schedular evaluation for right and left wrist limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5215. 
 Because there is no evidence of ankylosis of the wrist, 
Diagnostic Code 5214 is not for application.  Also, because 
the veteran is already receiving the maximum rating available 
for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not allow for a higher evaluation.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, an 
increased rating is not warranted for either right or left 
wrist synovitis.  
The Board has considered whether the veteran's bilateral 
wrist disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards. Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER
Entitlement to an evaluation in excess of 30 percent for 
tinea pedis is denied.
Entitlement to an evaluation in excess of 10 percent for 
right wrist synovitis is denied.
Entitlement to an evaluation in excess of 10 percent for left 
wrist synovitis is denied.

REMAND
At his January 2006 Travel Board hearing, the veteran 
testified that he had a pending claim for service connection 
for depression secondary to multiple service connected 
disorders.  Further, the record reveals additional claims of 
entitlement to service connection for lupus, and a left wrist 
scar.  While these issues are not currently developed or 
certified for appellate review, they are inextricably 
intertwined with the claim of individual unemployability due 
to service connected disabilities.  Accordingly, any decision 
by the Board pertaining to entitlement to a total disability 
evaluation based on individual unemployability would be 
premature. See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Under the provisions of 38 U.S.C.A. § 5103 decisional and 
post decisional communications cannot satisfy VA's duty to 
notify under because they are not issued prior to a decision 
on the claim, nor are they designed to fulfill the intended 
purpose of the VCAA's notice requirements.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  Accordingly, given 
the fact that the first notice of the laws and regulations 
governing how awards are assigned pursuant to 38 C.F.R. § 
4.30 was provided in the September 2005 statement of the 
case, and given that the claim was not readjudicated after 
affording the appellant an opportunity to respond to that 
notice, further development is in order.
Finally, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if TDIU is awarded, and also includes an 
explanation as to the type of evidence that is used in 
establishing an effective date.  
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a effective 
date for the TDIU claim on appeal.  

2.  The RO should adjudicate the claim of 
entitlement to service connection for 
depression secondary to multiple service 
connected disorders, as well as the 
claims of entitlement to service 
connection for lupus and a left wrist 
scar.  Further, the RO must readjudicate 
the claim of entitlement to an extension 
of convalescence benefits pursuant to 38 
C.F.R. § 4.30.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a TDIU based on all the evidence of 
record.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  The 
veteran should note that the issues of 
entitlement to service connection for 
depression, lupus, and a left wrist scar 
will only be reviewed by the Board if he 
perfects an appeal in accordance with 38 
U.S.C.A. § 7105 (West 2002).  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  
 
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


